Citation Nr: 0535125	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for osteoarthritis of 
multiple joints.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to November 
1959 and from October 1960 to October 1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

In November 2005 correspondence, the veteran's service 
officer stated that the veteran wanted to withdraw all issues 
before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, with regard to the issue of entitlement to service 
connection for osteoarthritis of multiple joints, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

In this case, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for osteoarthritis of 
multiple joints.  At the same time, he also cancelled a 
scheduled video hearing before the Board.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to this issue.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
entitlement to service connection for osteoarthritis of 
multiple joints, and it is therefore dismissed. 


ORDER

The issue on appeal of entitlement to service connection for 
osteoarthritis of multiple joints is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


